internal_revenue_service number release date index number ----------------------- -------------------------- ------------------------ --------------------------- ----------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------------- id no ------------- ----------------- telephone number --------------------- refer reply to cc corp plr-141120-11 date date legend parent distributing controlled state state state a business a business b business c ------------------------ -------------------------------------- ----------------------- ----------------------------- ------------------------------- ----------------------- ---------------------------------- ------------------------------- ----------------------- -------------------- ------------- ------------- ----- --------------------------------- ---------------------------- ---------------------------- plr-141120-11 --------------------------------------------------------------------------------- --------------------------------------------------------------------------------------- ------------------------------ --------------------------------------------------------------------------------- --------------------------------------------------------------------------------------- ----------------------------------------------------------------------- ---------------------------------------------------- shared services debt dear --------------- this letter responds to your authorized representative's letter dated date requesting rulings under sec_332 and sec_355 of the internal_revenue_code the code and related provisions with respect to the proposed transaction defined below described herein the information submitted in that request and in subsequent communications is summarized below the rulings contained in this letter are based on information and representations submitted by parent and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process in particular this office has not reviewed any information pertaining to and has made no determination regarding whether the distribution defined below i satisfies the business_purpose requirement of sec_1 b of the income_tax regulations ii is used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both see sec_355 and sec_1_355-2 or iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a ----percent or greater interest in distributing or controlled see sec_355 and sec_1_355-7 summary of facts parent a publicly traded corporation organized under the laws of state owns all the issued and outstanding_stock of distributing a state corporation distributing owns all the issued and outstanding_stock of controlled a state corporation parent distributing controlled and several other direct and indirect subsidiaries of parent are members of an affiliated_group that join together in filing a consolidated federal_income_tax return with parent as the common parent of the group parent has outstanding a debt the debt due to controlled parent is solvent and able to satisfy its obligations under the debt as they become due plr-141120-11 distributing is engaged in business a and business b controlled is engaged in business c parent has submitted financial information indicating that business a and business b conducted by distributing have had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years parent also submitted financial information indicating that business c conducted by controlled has had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years parent files state_income_tax returns in combined return states and one separate_return state controlled files state_income_tax returns in multiple separate_return states and combined return states the management of parent has determined that it can achieve material state tax savings by consolidating controlled with parent proposed transaction parent has proposed the following series of transactions the proposed transaction to achieve the desired savings i distributing will distribute all the issued and outstanding_stock of controlled to parent the distribution and ii at least a day after the distribution controlled will convert under state law to a limited_liability_company llc the conversion representations parent makes the following representations with respect to the proposed transaction the distribution the following representations are made regarding the distribution a the indebtedness if any owed by controlled to distributing after the distribution will not constitute stock_or_securities b no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation c the five years of financial information submitted on behalf of distributing is representative of distributing's present operations and with regard to such plr-141120-11 corporation there have been no substantial operational changes since the date of the last financial statements submitted d the five years of financial information submitted on behalf of controlled is representative of controlled's present operations and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted e following the distribution no person will hold a greater than --- percent interest in either distributing or controlled within the meaning of sec_355 who did not hold such an interest immediately before the distribution f following the transaction except with respect to shared services distributing and controlled will each continue the active_conduct of its respective business independently and with its separate employees g the distribution will be carried out for the corporate business_purpose of state_income_tax savings the distribution is motivated in whole or substantial part by this corporate business_purpose h the distribution will not be used principally as a device for distributing the earnings_and_profits of distributing or controlled or both i for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing ----- percent or more of the total combined voting power of all classes of distributing stock entitled to vote or --- percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution j for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing ----- percent or more of the total combined voting power of all classes of controlled stock entitled to vote or --- percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution or ii attributable to distributions on distributing stock_or_securities that were acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution plr-141120-11 k other than payables created through shared services which reflect the fair_market_value of providing these services or trade account indebtedness created in the ordinary course of business through continuing transactions no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution l immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d immediately before the distribution distributing will not have an excess_loss_account within the meaning of sec_1_1502-19 in controlled stock m payments made in connection with all continuing transactions between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length n the distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a --- -percent or greater interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor to any such corporation the conversion the following representations are made regarding the conversion o parent and controlled will adopt a plan of conversion under state law to convert controlled into a limited_liability_company plan_of_liquidation and the conversion will occur pursuant to that plan_of_liquidation p parent on the date of adoption of the plan_of_liquidation and at all times thereafter until the conversion is completed will own percent of the single outstanding class of controlled stock and controlled has no and will have no outstanding warrants options convertible securities or other obligations that may be classified as equity for federal_income_tax purposes q no shares of controlled stock have been redeemed during the three years preceding the conversion and no shares of controlled stock have been the subject of a prior intercompany recognition transaction under sec_1_1502-13 or its predecessor or basis_reduction under sec_108 and sec_1017 and sec_1_1502-28 plr-141120-11 r upon the conversion controlled will cease to be regarded as a taxable entity separate from parent for federal_income_tax purposes s controlled as a corporation will retain no assets and cease to conduct any activities for federal_income_tax purposes following the conversion t controlled will not have acquired assets in any nontaxable_transaction at any time except for acquisitions occurring more than three years prior to the effective time of the conversion u no assets of controlled have been or will be disposed of by controlled or parent except for dispositions i in the ordinary course of business ii which occurred more than three years prior to the effective time of the conversion or iii described in this letter that occur as part of the proposed transaction v the conversion will not be preceded or followed by the reincorporation in or transfer or sale to a recipient corporation of all or a part of the businesses or assets of controlled if the persons holding directly or indirectly more than ----- percent in value of the stock of controlled also hold directly or indirectly more than ----percent in value of the stock of the recipient corporation for purposes of this representation ownership will be determined by application of the constructive_ownership rules of sec_318 as modified by sec_304 w there is no plan or intention to undertake any_action eg an election to be treated as an association_taxable_as_a_corporation for federal_income_tax purposes under sec_301_7701-3 etc and no other circumstances will exist eg the existence of a second regarded_owner of a member interest following the conversion that will prevent controlled from being disregarded as an entity separate from parent for federal_income_tax purposes under sec_301_7701-2 and sec_301_7701-3 x prior to the effective time of the conversion no assets of controlled will have been distributed in_kind transferred or sold to parent except for i transactions occurring in the normal course of business and ii transactions occurring more than three years prior to the effective time of the conversion y controlled will report all earned_income represented by assets that will be deemed to have been distributed to parent as a result of the conversion such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc plr-141120-11 z the fair_market_value of the assets of controlled will exceed its liabilities both at the time of the adoption of the plan_of_liquidation and immediately before the close of the day before the effective date of the conversion aa the debt is the only intercompany debt that will exist between parent and controlled at the time the conversion no intercorporate debt existing between parent and controlled has been cancelled forgiven or discounted except for transactions that occurred more than three years prior to the effective time of the conversion and except for the deemed extinguishment of the debt as a result of the conversion bb all of the rights and obligations under the debt will be extinguished in the conversion an intercompany_transaction under sec_1_1502-13 and i all income and deduction amounts with respect to the debt will have been taken into account before the conversion ii the fair_market_value of the debt will approximately equal parent's adjusted_issue_price in the debt and controlled's basis in the debt and iii parent's corresponding_item and controlled's intercompany_item after taking into account the special rules of sec_1_1502-13 with respect to the debt will offset in amount cc parent is not an organization that is exempt from federal_income_tax under sec_501 or any other provision of the code dd all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to the conversion have been fully disclosed rulings based solely on the information submitted and the representations set forth above we rule as follows regarding the distribution no gain_or_loss will be recognized by and no amount will be included in the income of parent upon the distribution sec_355 no gain_or_loss will be recognized by distributing upon the distribution sec_355 the aggregate basis of the distributing and controlled stock in the hands of parent immediately after the distribution will be the same as parent’s aggregate basis in the distributing stock held immediately before the distribution allocated in the manner described in sec_1_358-2 in accordance with sec_358 through c plr-141120-11 the holding_period of the controlled stock received by parent in the distribution includes the holding_period of the distributing stock with respect to which the distribution was made provided such distributing stock is held as a capital_asset by parent on the date of the distribution sec_1223 the earnings_and_profits of distributing and controlled will be adjusted in accordance with sec_312 and sec_1_312-10 as applicable based solely on the information submitted and the representations set forth above we rule as follows regarding the conversion the conversion will be treated as a distribution in complete_liquidation of controlled under sec_332 no gain_or_loss will be recognized by parent on its deemed receipt of the assets and assumption of the liabilities of controlled in the conversion sec_332 no gain_or_loss will be recognized by controlled on the deemed_distribution of its assets to and assumption_of_liabilities by parent in the conversion sec_337 the basis of each asset of controlled deemed received by parent in the conversion will equal the basis of that asset in the hands of controlled immediately before the conversion sec_334 the holding_period of each asset of controlled deemed received by parent in the conversion will include the period for which the asset was held by controlled sec_1223 parent will succeed to and take into account the items of controlled described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 sec_384 and sec_1502 and the regulations thereunder sec_381 and sec_1_381_a_-1 except to the extent controlled's earnings_and_profits are reflected in parent's earnings_and_profits parent will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of controlled as of the date of the conversion and any deficit in the earnings_and_profits of controlled will be used only to offset earnings_and_profits accumulated after the date of the conversion sec_381 and sec_1_381_c_2_-1 sec_1_1502-33 and sec_1_1502-80 plr-141120-11 caveats no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code and regulations or on the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings in particular no opinion is expressed regarding i whether the distribution satisfies the business_purpose requirement of sec_1_355-2 ii whether the distribution was used principally as a device for the distribution of earnings_and_profits of distributing or controlled or both see sec_355 and sec_1_355-2 or iii whether the distribution was part of a plan or series of related transactions under sec_355 procedural statements this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely _______________________________ maury passman assistant to the branch chief branch associate chief_counsel corporate
